department of the treasury internal_revenue_service washington d c vw o tax_exempt_and_government_entities_division index no legend company a ccceecccccceeereeeeesessneeesennseeeceseeeesneeseneeeeeeen custodian b ccccccecseeececosceceecevecenseececeesesseaseatentaes dear this is in response to a letter dated date submitted by your authorized representative on your behalf requesting rulings relating to sec_403 sec_415 and sec_72 of the internal_revenue_code the code letters dated date date date date date date date and date supplemented this request you submitted the following facts and representations in connection with your request company a is an organization described in code sec_501 and exempt from tax under sec_501 company a established a b plan plan x for its employees effective date plan x is funded through custodial accounts investing in regulated company stock with custodian b company a directly transfers the contributions to custodian b a bank for investment in regulated_investment_company stock section of the agreement provides that if plan x and the agreement are in conflict the provisions of plan x shall control to the extent that plan x’s provisions are consistent with sec_403 plan x is funded through elective_deferrals matching_contributions and non-elective non-matching contributions plan x also accepts rollover_contributions under section dollar_figure of plan x and proposed amendments to the plan proposed amendments each eligible_employee may make elective_deferrals through salary reduction within the limits of code sec_415 and sec_402 the elections are only effective with respect to compensation that is not currently available to the employee as of the date of the elections under the proposed amendments annual_additions under the plan may not exceed the lesser_of dollar_figure as adjusted for cost of living changes or percent of compensation effective date compensation_for purposes of applying the limit under sec_415 is defined as includible_compensation under sec_403 under the proposed amendments to section dollar_figure of plan x effective date the exclusion_allowance does not apply to limit contributions to plan x pursuant to the proposed amendments distributions from plan x may be made on attainment of age and severance_from_employment disability death or with respect to salary reduction contributions financial hardship pursuant to sec_12 of the proposed amendments section of plan x provides that minimum distributions will be made from plan x in accordance with code sec_401 and underlying regulations section d of plan x as proposed to be amended provides that the required_beginning_date for distributions under plan x is the april of the calendar_year immediately following the later of the calendar_year in which the participant retires or attains age and with respect to account balances that accrued before and have been separately accounted for the required_beginning_date is the later of the date described above or the date the participant attains age section dollar_figure of plan x as amended by sec_3 of an amendment adopted on date the amendment provides for the right of a participant to elect a direct_rollover of an eligible_rollover_distribution an eligible_rollover_distribution is defined generally as any distribution from plan x other than one that is a series of substantially_equal_periodic_payments made for the life or life expectancy or joint lives or joint life expectancies of the distributee and the designated_beneficiary or for a specified period of ten years of more based on the above facts and representations you request the following rulings that plan x satisfies the requirements of code sec_403 and sec_403 to the extent the contributions described above made by company a to plan x do not exceed the limit under sec_415 the contributions are excluded from the participant's gross_income and the distributions from plan x will be taxed under sec_72 code sec_403 provides in pertinent part that if an annuity_contract is purchased for an employee by an employer which is exempt from tax under sec_501 as an organization described in sec_501 the annuity_contract is not subject_to sec_403 the employee's rights under the contract are nonforfeitable except for failure to pay future premiums except in the case of a contract purchased by a church such contract meets the nondiscrimination requirements of paragraph and in the case of a contract purchased under a salary reduction agreement the contract meets the requirements of sec_401 then the amounts contributed by the employer will be excludable from the gross_income of the employee for the taxable_year to the extent the amounts do not exceed sec_415 code sec_403 further provides that the amount actually distributed under the annuity_contract to a distributee is taxable to the distributee in the year of distribution under sec_72 code sec_403 provides that amounts paid_by an employer described in sec_403 to a custodial_account shall be treated as amounts contributed to an annuity_contract for an employee if the amounts are invested in regulated_investment_company stock held in the custodial_account and under the custodial_account amounts may not be paid to any distributee before the employee dies attains age has a severance_from_employment becomes disabled within the meaning of sec_72 or in the case of contributions made pursuant to a salary reduction agreement as provided under sec_3121 encounters financial hardship code sec_401 generally provides that a_trust is not qualified under sec_401 unless it limits elective_deferrals to the amount of the limitation in effect under sec_402 code sec_402 generally provides that the elective_deferrals of any individual for taxable_year shall be included in the individual's gross_income to the extent the amount of such deferrals exceeds dollar_figure this amount is increased by dollar_figure for each year through code sec_402 provides for a special catch-up_election for employees who have years_of_service with a qualified_organization the amount of the catch up is equal to the least of dollar_figure dollar_figure reduced by amounts not included in gross_income for prior taxable years by reason of this paragraph or the excess of dollar_figure multiplied by the number of years_of_service of the employee with the qualified_organization over the elective_deferrals made by the organization on behalf of the employee for prior taxable years code sec_414 provides in pertinent part that if any contribution is made by an employer or an employee under an individual_account_plan and such contribution is required by reason of the employee’s rights under chapter of title of the united_states_code resulting from qualified_military_service then the contribution is not subject_to any otherwise applicable limitation under sec_403 sec_415 sec_402 and sec_403 code sec_415 limits annual_additions to a participant’s account to the lesser_of dollar_figure or percent of the participant's_compensation code sec_415 provides that in the case of an annuity_contract under section b the term participant's_compensation means the participant’s includible_compensation as determined under sec_403 code sec_403 generally defines includible_compensation to mean the amount of compensation received from the employer that is includible in gross_income for the most recent one-year period_of_service code sec_403 provides that requirements similar to the requirements under sec_401 and incidental death_benefit requirements of sec_401 with respect to benefits accruing after date apply to annuity_contracts under sec_403 a regarding direct rollovers are applicable to b plans this section further provides that the requirements of section code sec_401 generally provides that the required_beginning_date for commencement of benefits is april of the calendar_year following the later of the calendar_year in which the employee attains age and or the calendar_year in which the employee retires this section further imposes other requirements with respect to distributions from qualified_plans in this case company a is an employer described in code sec_501 and exempt from tax under sec_501 the contributions under plan x are made on behalf of company a’s employees to custodial accounts investing in regulated investment stock section dollar_figure of plan x requires that elective_deferrals be limited to the dollar limitation of sec_402 and the amount of all contributions made on behalf of a participant under plan x are limited by sec_415 pursuant to section dollar_figure of the plan as provided by section dollar_figure of plan x a participant has the right to elect a direct_rollover with respect to eligible rollover distributions pursuant to the proposed amendments amounts under plan x may not be distributed prior to the time an employer attains age severs employment becomes disabled dies or in the case of salary reduction contributions encounters financial hardship plan x also imposes the minimum distribution_requirements of sec_401 accordingly we conclude that plan x satisfies the requirements of sec_403 and sec_403 contributions under the plan will be excludable from the employee’s gross_income to the extent the contributions do not exceed the limit of sec_415 provided the contributions which are elective_deferrals also satisfy sec_402 and amounts distributed from plan x are taxable under sec_72 this ruling is contingent on the timely adoption of the proposed amendments and will have no effect unless the proposed amendments are adopted this ruling does not extend to any operational violations of code sec_403 now or in the future and it does not address whether plan x satisfies the nondiscrimination requirements of sec_403 pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer who requested it code sec_6110 provides that this ruling may not be used or cited by others as precedent any questions regarding this ruling should be addressed to sincerely yours signed andrew e zuckerman manager employee_plans technical group enclosures notice deleted copy of letter cc
